DETAILED OFFICE ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s amendment filed on 21 February 2022 is acknowledged and entered.  Following the amendment, claims 190, 201 and 202 are canceled, claims 190-192 and 201 are amended, and the new claims 208-210 are added.    
Currently, claims 188, 189, 191-200 and 203-210 are pending, and claims 188, 191, 192, 200, 203, 208 and 209 are under consideration. Claims 189, 193-199, 204-207 and 210 are withdrawn from further consideration as being drawn to a non-elected invention/species. 

Withdrawal of Objections and Rejections:
All objections and rejections of claims 190 and 201 are moot as the applicant has canceled the claims.
The provisional obviousness-type double patenting rejection of claims 188, 191, 200 and 203 as being unpatentable over claims 97, 99, 101-106 and 110-113 of copending Application No. 16/987,218 (now allowed) is withdrawn in view of applicants amendment.  
The rejection of claim 200 under 35 U.S.C. 112, second paragraph, as being indefinite is withdrawn in view of applicant’s amendment.

Formal Matters:
Information Disclosure Statement
Applicant's IDS submitted on 2/21/2022 is acknowledged and has been considered.  A signed copy is attached hereto.

Claims
Claim 209 is objected to for encompassing a non-elected subject matter, the muteins derived from the human tear lipocalin of SEQ ID NO:1, i.e., SEQ ID NO: 6, 12 and 13.  The applicant is required to amend the claims to read only upon the elected invention.

Rejections under 35 U.S.C. §112:
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description 
Claims 188, 191, 200 and 203 remain rejected, and the new claims 208 and 209 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention, for the reasons of record set forth in the last Office Action mailed on 11/23/2021, at pages 5-8.  
Applicants argument filed on 21 February 2022 has been fully considered, but is not deemed persuasive for the reasons below.  
At page 8 of the response, the applicant argues that claim 188 is amended to recite three sets of mutation combinations in the amino acids of the polypeptide in comparison with the linear polypeptide sequence of mature human neutrophil gelatinase-associated lipocalin (hNGAL) (SEQ ID NO: 8), and which are at least 90% similar to SEQ ID NO: 9, 10, and 15.
This argument is not persuasive for the reasons of record.  It is also noted that the new claim 209 again recites “at least 85% sequence identity to an amino acid sequence selected from the group consisting of SEQ ID NOs: 6, 9, 10, 12, 13, and 15, or a fragment or variant thereof.”  Once again, the issue is that the specification does not provide adequate written description for the claimed genus of the % variants of the variants of SEQ ID NO: 9, 10 and 15 (the variants of SEQ ID NO:8), as 0 species is disclosed for such a % variant of the variants, or a fragment or variant thereof.  As discussed in the previous Office Action, in addition, the specification provides no description of structural features common to the members of these genus; and no sufficient teachings regarding the structure-function relationship of SEQ ID NO: 9, 10 and 15 other than the 19-24 specific amino acid substitutions, such as identification of any particular portion of SEQ ID NO: 9, 10 or 15 that must be conserved, and which 15%, 10% or 5% of the mutein sequences (besides the specified amino acids substitutions in SEQ ID NO:9, 10 or 15) can be varied while retaining the desired functional properties of the muteins (binding to IL-23p19).  The specification does not teach the structural and functional correlation of the hNGAL of SEQ ID NO: 9, 10 or 15 with respect to IL-23p19 binding activity and other related functional properties, or which 15% or 10% or 5% of the muteins (not SEQ ID NO:8) can be further varied while retaining the ability of the polypeptide to bind to IL-23p19.  And such would not be predictable given the nature of a scaffold molecule, which can be reshaped or engineered by amino acid substitutions to create novel binding proteins with various novel ligand specificities (anticalins).  Thus, with the exception of the disclosed hNGAL muteins of SEQ ID NO: 9, 10 or 15, a skilled artisan cannot envision the detailed chemical structure of the encompassed % variants of said hNGAL muteins; and would not conclude that the applicant was in possession of the claimed genus of the % variant of the hNGAL muteins of SEQ ID NO: 9, 10 or 15.  

Conclusion:
No claim is allowed.
Claim 192 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Advisory Information:	
		Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
			A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DONG JIANG/
Primary Examiner, Art Unit 1646
5/2/22